Citation Nr: 0315049	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a bilateral 
pronation deformity of the feet, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for an 
increased rating for a bilateral pronation deformity of the 
feet, currently evaluated as 30 percent disabling, and a 
total rating for compensation based on individual 
unemployability due to a service-connected disability.  The 
veteran filed a timely appeal to these adverse 
determinations.

When this matter was previously before the Board in January 
2001 it was remanded to the RO for further development, which 
has been accomplished.  The RO was instructed to contact the 
veteran and request that he identify all health care 
providers who had treated him for his bilateral pronation 
deformity of the feet since the last such request in 1987, 
and, after obtaining any necessary authorization, to request 
any identified treatment records.  In response, the RO sent 
letters to the veteran in April 2002 and again in October 
2002 seeking such information from the veteran.  To date, he 
has not responded to either request.  The RO was also 
instructed to schedule the veteran for a VA examination of 
his feet, which was accomplished in January 2003.  A copy of 
this examination report, with x-rays, was then associated 
with the veteran's claims file.  The case is now before the 
Board for appellate consideration.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence, if any, will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A review of the claims folder in this case reveals that, 
pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002), a regulation 
promulgated by VA to implement VCAA, the Board notified the 
veteran and his attorney, by a letter issued in April 2003, 
of what information and medical or lay evidence, not 
previously submitted, is necessary to substantiate the 
veteran's claims and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence, if any, 
will be retrieved by VA.  A period of 30 days was allotted 
for the receipt of such additional evidence.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(2002), finding that such implementing regulation was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) as it afforded less than one year for the receipt of 
additional evidence.  The Board notes further that although 
the RO sent the veteran a general VCAA letter in October 
2002, the one-year period for response has also not expired.  
In view of the foregoing, the Board finds that a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in 38 U.S.C.A. § 5103(a) and 
(b) (West 2002).

Accordingly, this case is REMANDED for the following:

The RO should review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issues on appeal.  
See also 38 C.F.R. § 3.159 (2002).  The 
RO should also notify the veteran of what 
evidence is required to substantiate his 
claim, what evidence, if any, the veteran 
is to submit, and what evidence, if any, 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter by the RO, must also comply 
with the holding of Disabled American 
Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (Fed. Cir. May 1, 2003) 
(veteran is to be afforded one year from 
VCAA notice to submit additional 
evidence).    Thereafter, if any benefit 
sought on appeal remains denied, the case 
should be returned to the Board for 
appellate consideration.

The purpose of this REMAND is to afford the appellant due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




